Citation Nr: 1625888	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the benefit on appeal.

In May 2011, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The claim was most recently remanded in February 2014, and the case has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Finding all reasonable doubt in the Veteran's favor, his left ear hearing loss is related to in-service acoustic trauma.  


CONCLUSION OF LAW

A left ear hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in the duties to notify and assist were not prejudicial to the Veteran.

Analysis

The Veteran contends that he has left ear hearing loss due to acoustic trauma in service.  Of note, he is currently in receipt of service connection benefits for right ear hearing loss and tinnitus.  VA has conceded his exposure to acoustic trauma during service.  

First, the Board finds that the VA audiological examinations, including one dated in April 2014, shows left ear sensorineural hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current left ear hearing loss was caused or worsened by his military service.

A review of the Veteran's service treatment records shows a notation of defective hearing at enlistment, but he had normal hearing thresholds in the left ear.  Discharge examination included only whispered voice testing.    

The March 2010 and April 2014 VA examiners were unable to provide opinions as to the etiology of his hearing loss without resort to speculation.  They noted he had recreational and occupational noise exposure following service, but the Veteran reported regular audiological testing with his post-service employment and mandatory use of hearing protection while working.  The April 2014 examiner indicated that additional evidence, such as a 1969 audiogram, could help support the Veteran's claims, but she was unable to provide an opinion as to any threshold shifts between enlistment and discharge.  Both examiners provided detailed reasons for their inability to provide an etiological opinion as to the left ear hearing loss.  However, these opinions neither support, nor contradict the Veteran's claim.  

The Veteran and his spouse testified to his decreased hearing acuity in the years following service.  Although the Veteran did not seek VA treatment for left ear hearing loss for many years following his military service, he noticed soon after discharge from the military that he had problems understanding people.  His testimony is consistent with medical evidence of record.  Moreover, the Veteran's in-service noise exposure has been conceded, and service connection is already in effect for tinnitus and right ear hearing loss-underscoring the auditory effects of the noise exposure.

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for left ear hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for left ear hearing loss is granted.  


____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


